DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 11/24/2021; claims 1-6 and 9-22 are pending; claims 7 and 8 have been cancelled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5-6,11-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 2005/0175970 A1) in view of Lee et al. (US 2008/0306738 A1) and Yu (US 2009/0258333).
Re claim 1:
1. A method (Dunlap, Abstract), comprising:
receiving, by a processor (Dunlap, fig. 1), a voice response from a user in response to a first prompt, the first prompt intended to test one or more language skills of the user (Dunlap, fig. 10; fig. 14, “Monitor learner response”; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison. A character response is then selected based on the skill level of the learner and the character response is presented as an audible statement from the character through the audio output”; pg. 8, claim 1, “means for prompting a statement from the character audible through the audio output means; means for accepting a verbal input from the learner through the audio input means”);
determining, by the processor, a level of similarity between each of the user's response and a corresponding of a predefined response by comparing a speech signature for each of the response to a speech signature for each corresponding of the predefined response (Dunlap, fig. 10, fig. 14, “Update learner response data”, “Calculate new skill level score”; [0093] – [0094]; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison. A character response is then selected based on the skill level of the learner and the character response is presented as an audible statement from the character through the audio output”; pg. 8, claim 1, “means for comparing the verbal input to a set of anticipated learner responses; means for determining a skill level of the learner based on an output from the comparing means”) and determining a threshold range corresponding to the determined level of similarity (Dunlap, [0094], “the embodiment shown tracks the five most recent interaction nodes 96 and averages the results, is then used in conjunction with a weighting matrix 98 to provide a skill level score”; Abstract, “skill level matrix to provide varying levels of difficulty”; [0093], “level … i.e. beginner, intermediate or advanced”; fig. 13 shows a range of values for a skill level); 
of the response as a function of the threshold range corresponding to the determined level of similarity for each relative to a predefined threshold level (Dunlap, fig. 10, fig. 14, “Update learner response data”, “Calculate new skill level score”; [0093] – [0094]; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison. A character response is then selected based on the skill level of the learner and the character response is presented as an audible statement from the character through the audio output”; [0086], “by creating a construct in which a learner is associated with a particular level of proficiency, which is in turn associated with vocabulary, the game can introduce scenarios using those words the user is having trouble with so that they can practice”; [0098]; pg. 8, claim 1, “means for comparing the verbal input to a set of anticipated learner responses; means for determining a skill level of the learner based on an output from the comparing means”); 
determining, by the processor, a language proficiency for the user based on an aggregation of the determined one or more scores for each of the user's response (Dunlap, fig. 10, fig. 14, “Update learner response data”, “Calculate new skill level score”; [0093] – [0094]; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison. A character response is then selected based on the skill level of the learner and the character response is presented as an audible statement from the character through the audio output”; [0086], “by creating a construct in which a learner is associated with a particular level of proficiency, which is in turn associated with vocabulary, the game can introduce scenarios using those words the user is having trouble with so that they can practice”; pg. 8, claim 1, “means for comparing the verbal input to a set of anticipated learner responses; means for determining a skill level of the learner based on an output from the comparing means”); and 
dynamically selecting, by the processor, a second prompt to present to the user, the second prompt selected based on the user's language proficiency and intended to further test the user's one or more language skills (Dunlap, fig. 14 shows a feedback loop where a character prompt and anticipated leaner response set are selected based on a learner’s skill level score; pg. 8, claim 1, “means for determining a skill level of the learner based on an output from the comparing means; means for selecting a new character response based on the skill level of the learner; and, means for presenting the new 

Dunlap does not explicitly disclose determining a level of similarity between each syllable of the user’s response and a corresponding syllable of a predefined response.  Lee et al. (US 2008/0306738 A1) teaches voice processing methods and systems that score and/or correct utterances according to personified voice processing techniques (Lee, Abstract).  Lee further determining, by the processor, a level of similarity between each syllable of the user's response; assigning, by the processor, one or more scores to each syllable of the response as a function of the threshold range corresponding to the determined level of similarity for each syllable relative to a predefined syllable threshold level (Lee, fig. 6, S630, S640; [0040], “step S630, the respective voice units of the utterances produced by the learner and that by the real teacher in the teaching materials are compared according to at least one matching algorithm to obtain a plurality of matching values … corresponding to the respective voice units P, of the utterance. Then, in step S640, the voice is scored according to the matching values and the at least one personified voice scoring algorithm”; [0026], “The voice unit may be a phoneme, or syllable”); determining, by the processor, a language proficiency for each of different parts of the user's response based on the one or more scores for each of the syllables of the user's response, the different parts of the user's response comprising words, sentences, and/ or phrases, wherein a language proficiency for a particular part of the user's response is determined according to an aggregation of the scores for the syllables that form the particular part of the user's response (Lee, [0026], “The voice unit may be a phoneme, or syllable”; fig. 4; [0028], “the training utterances produced by the learners and the real teacher are obtained, and the scores corresponding to the respective voice units of the training utterances and the respective entire sentence of training utterances provided by the real teacher are obtained. The scores corresponding to the respective voice units … first scoring item. The scores corresponding to the respective entire sentence of training voice ...  the score corresponding to the respective entire sentence of training utterances in the k-th second scoring item. The overall scores corresponding to the respective entire sentence of training utterances is Z”); and dynamically selecting, by the processor, a second prompt to present to the user, the second prompt selected based on the user's language proficiency of the different parts of the user's response and intended to further test the user's one or more language skills until a determined language proficiency level for the user satisfies a predetermined threshold (Lee, [0040], “if a score of a specific voice unit is less than a threshold, a pronunciation error pattern may have occurred on the phonetic characteristic of the voice unit”; fig. 6, S650 - “Detecting pronunciation error patterns in utterance”; S660 – “Determining correction action according to pronunciation error pattern”; [0040], “corresponding correction actions are provided to the learner. In some embodiments, the voice units of the voice and the teaching materials can be displayed via the display module, and the voice units conforming to the pronunciation error pattern would be marked”; correction action(s) (such as teaching materials) can be dynamically selected based on the detected pronunciation error pattern of a voice unit (a syllable)). 

    PNG
    media_image1.png
    767
    1535
    media_image1.png
    Greyscale

Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Dunlap, by providing the voice unit (syllable) score and overall score as taught by Lee, in order to determine whether at least one voice unit in the voice conforms to at least one pronunciation error pattern. That is, whether a pronunciation error pattern has occurred in the utterance is detected. If any voice unit conforms to the pronunciation error pattern (a specific pronunciation error pattern is detected), a correction action is 

Dunlap does not explicitly disclose determining, by the processor, a language proficiency for each of different elements of speech of the user's response based on the one or more scores for each of the syllables of the user's response, the different elements of speech of the user's response comprising words, sentences, and/or phrases associated with a grammatical property for a language that is being tested.   Yu (US 2009/0258333) teaches systems, methods and computer program code for facilitating learning of spoken languages (Yu, Abstract).  Yu further teaches a determining, by the processor, a language proficiency for each of different elements of speech of the user's response based on the one or more scores for each of the syllables of the user's response, the different elements of speech of the user's response comprising words, sentences, and/or phrases (Yu, [0149] – [0154]) associated with a grammatical property for a language that is being tested (Yu, [0014]; [0049], “The feature vectors can be combined to calculate a specific or general quantitative score of various learning aspect, such as pronunciation, fluency, or grammar correctness”; [0099]; [0110]).  Therefore, in view of Yu, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method as taught by Dunlap, by analyzing the grammar of a voice response as taught by Yu, since a captured audio data comprises of acoustic pattern features and linguistic pattern features (Yu, Abstract).   The linguistic pattern analysis system is used to identify a grammatical structure of the captured speech (Yu, [0014]).   Yu further states “… give validated feedback to the language learner on general acoustic and linguistic aspects. The abundance and accuracy gives the learner a better idea of the overall performance. Furthermore, embodiments of the invention provide rich personalized instructions based on the user's input and the speech pattern/instruction database. This includes error correction and/or alternative rephrase instructions specifically tailored for the user” (Yu, [0050]).

Dunlap further teaches a system for testing a user’s language skill (Dunlap, Abstract; fig. 14).  Dunlap teaches a step for verifying the user (Dunlap, [0059], “If the learner is new, Learning Interface Module 34 enrolls him using a process as shown in FIG. 5, by obtaining and storing his username, real name, age periodically during the language assessment, that the user taking the language assessment is the user authorized for the language assessment.  

Gleim et al. (US 2017 /0039869 A1) teaches a method and system is disclosed for validating honesty of a student taking an online test (Gleim, Abstract).   Gleim further teaches verify, periodically during the language assessment, that the user taking the language assessment is the user authorized for the language assessment (Gleim, [0004]; [0005]; [0085], “in process operation 16, the system performs ongoing, or periodic, verification that the authorized user is still operating the system … process operation 16 can be used with GleimEyeCheck (discussed below) and/or GleimVoiceDetect (discussed below)”). Therefore, in view of Gleim, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/apparatus described in Dunlap, by verifying the identify of the test taker, in order to verify the identity of the test taker and protect the integrity of the test (Gleim, [0003] – [0004]). 

Re claim 2:
2. The method of claim 1, wherein the prompt is one of a plurality of prompts that comprise a language proficiency test (Dunlap, Abstract, “testing for skill determination”; [0088], [0092], “comprehension test scores …production test scores”; [0095] – [0098]). 

Re claim 3:
3. The method of claim 2, wherein a predefined subset of the plurality of prompts is associated with a predefined language proficiency level (Dunlap, fig. 10, 1004, “Access prompt library”; [0098], “The two prompt choice levels in FIG. 12a is a simplistic model and multiple prompt trees can be provided for greater scaling based on the skill level score”; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison"; [0089], “Variables such as vocabularySkillLevel are stored in the database”; [0084], “Prompt Selector selects a specific prompt based on scenario variables”). 

Re claims 5 – 6:
5. The method of claim 2, further comprising: 
presenting one or more baseline prompts of the plurality of prompts to the user to determine a language proficiency level of the user according to the user's responses to the baseline prompts (Dunlap, pgs. 9 - 10, claims 19 – 23, “determining a base skill level”, “determining a base skill level comprises means for measuring response time”, “determining a base skill level comprises means for establishing a response rate”; base skill level – baseline language proficiency level); and 
dynamically selecting one or more additional prompts to present to the user based on the determined language proficiency level, the one or more additional prompts selected to diagnose the user's proficiency of one or more elements of the language (Dunlap, fig. 14 shows a feedback loop where a character prompt and anticipated leaner response set are selected based on a learner’s skill level score; pg. 8, claim 1, “means for determining a skill level of the learner based on an output from the comparing means; means for selecting a new character response based on the skill level of the learner; and, means for presenting the new character response as an audible statement from the character through the audio output means”; Abstract, “testing for skill determination”; [0088], [0092], “comprehension test scores …production test scores”; [0095] – [0098]; figs. 13A – 13C, “Speed of Speech”, “Vocabulary”, “Response Rate”). 

6. The method of claim 2, further comprising assigning the language proficiency level to the user in response to determining that the user provided a successful response (Dunlap, fig. 14 shows a feedback loop where a character prompt and anticipated leaner response set are selected based on a learner’s skill level score; pg. 8, claim 1, “means for determining a skill level of the learner based on an output from the comparing means; means for selecting a new character response based on the skill level of the learner; and, means for presenting the new character response as an audible statement from the character through the audio output means”; Abstract, “testing for skill determination”; [0088], [0092], “comprehension test scores …production test scores”; [0095] – [0098]; figs. 13A – 13C, “Speed of Speech”, “Vocabulary”, “Response Rate”). 

Re claims 11 – 13:
11. The method of claim 1, further comprising using one or more machine learning processes to determine the one or more scores for the response based on one or more historical responses (Dunlap, [0090], “Once the user chooses an interaction, and begins to either initiate interactions or respond to interactions, variables are updated as means of past performance measurement to ensure that 'outliers' are eventually be thrown out, and the system will target the learner's true skill level over time”; [0100], “The Interaction Engine identifies the beginning of an interaction, step 1402, and queries the skill matrix from the prior node for a level determination, step 1404. Based on the level determination, the character statement /question is determined, step 1406, and the response set for the learner defined, step 1408. The actual response by the learner, step 1410, will then alter the character response tree selection as previously described with respect to FIGS. 12a-c”; the one or more scores for the response (for different difficulty level) based on one or more historical responses (past skill level)). 

12. The method of claim 1, wherein the prompt comprises one of an audio prompt, a video prompt, and a text prompt (Dunlap, fig. 11 – 12C). 

13. The method of claim 1, wherein the prompt is selected from one or more different prompt types, the one or more different prompt types selected from the group consisting of: 
an elicited imitation; 
an open response; 
an elicited dictation; and 
a story retelling (Dunlap, fig. 11 – 12C). 

Re claim 21:
21. The method of claim 5, further comprising generating a mapping of the elements of the language that the user has acquired at a certain proficiency level, the one or more additional prompts selected based on the generated mapping (Dunlap, fig. 14 shows a feedback loop where a character prompt and anticipated .

Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 2005/0175970 A1) in view of Lee et al. (US 2008/0306738 A1) and Gleim et al. (US 2017/0039869 A1).
Re claim 14:
14. An apparatus (Dunlap, Abstract), comprising: 
a processor; a memory storing code executable by the processor to (Dunlap, fig. 1): 
receive a voice response from a user in response to a first prompt, the first prompt intended to test one or more language skills of the user during a language assessment (Dunlap, fig. 10; fig. 14, “Monitor learner response”; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison. A character response is then selected based on the skill level of the learner and the character response is presented as an audible statement from the character through the audio output”; pg. 8, claim 1, “means for prompting a statement from the character audible through the audio output means; means for accepting a verbal input from the learner through the audio input means”); 
determine a level of similarity between each of the user's response and a corresponding of a predefined response by comparing a speech signature (Dunlap, fig. 10, fig. 14, “Update learner response data”, “Calculate new skill level score”; [0093] – [0094]; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison. A character response is then selected based on the skill level of the learner and the character response is presented as an audible statement from the character through the audio output”; tracks the five most recent interaction nodes 96 and averages the results, is then used in conjunction with a weighting matrix 98 to provide a skill level score”; Abstract, “skill level matrix to provide varying levels of difficulty”; [0093], “level … i.e. beginner, intermediate or advanced”; fig. 13 shows a range of values for a skill level); 
assign one or more scores to each of the response (Dunlap, fig. 10, fig. 14, “Update learner response data”, “Calculate new skill level score”; [0093] – [0094]; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison. A character response is then selected based on the skill level of the learner and the character response is presented as an audible statement from the character through the audio output”; [0086], “by creating a construct in which a learner is associated with a particular level of proficiency, which is in turn associated with vocabulary, the game can introduce scenarios using those words the user is having trouble with so that they can practice”; [0098]; pg. 8, claim 1, “means for comparing the verbal input to a set of anticipated learner responses; means for determining a skill level of the learner based on an output from the comparing means”); 
determine a language proficiency for each of different parts of the user’s response based the one or more scores of the user's response (Dunlap, fig. 10, fig. 14, “Update learner response data”, “Calculate new skill level score”; [0093] – [0094]; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison. A character response is then selected based on the skill level of the learner and the character response is presented as an audible statement from the character through the audio output”; [0086], “by creating a construct in which a learner is associated with a particular level of proficiency, which is in turn associated with vocabulary, the game can introduce scenarios using those words the user is having trouble with so that they can practice”; pg. 8, claim 1, “means for comparing the verbal input to a set of anticipated learner responses; means for determining a skill level of the learner based on an output from the comparing means”); 


Dunlap does not explicitly disclose determining a level of similarity between each syllable of the user’s response and a corresponding syllable of a predefined response.  Lee et al. (US 2008/0306738 A1) teaches voice processing methods and systems that score and/or correct utterances according to personified voice processing techniques (Lee, Abstract).  Lee further teaches determine a level of similarity between each syllable of the user's response and a corresponding syllable of a predefined response by comparing a speech signature for each syllable of the response to a speech signature for each corresponding syllable of the predefined response; assign one or more scores to each syllable of the response as a function of the threshold range corresponding to the determined level of similarity for each syllable relative to a predefined syllable threshold level;  determine a language proficiency for each of different parts of the user’s response based the one or more scores for each of the syllables of the user's response (Lee, fig. 6, S630, S640; [0040], “step S630, the respective voice units of the utterances produced by the learner and that by the real teacher in the teaching materials are compared according to at least one matching algorithm to obtain a plurality of matching values … corresponding to the respective voice units P, of the utterance. Then, in step S640, the voice is scored according to the matching values and the at least one personified voice scoring algorithm”; [0026], “The voice unit may be a phoneme, or syllable”; fig. 4; [0028], “the training utterances produced by the learners and the real teacher are the scores corresponding to the respective voice units of the training utterances and the respective entire sentence of training utterances provided by the real teacher are obtained. The scores corresponding to the respective voice units … first scoring item. The scores corresponding to the respective entire sentence of training voice ...  the score corresponding to the respective entire sentence of training utterances in the k-th second scoring item. The overall scores corresponding to the respective entire sentence of training utterances is Z”); dynamically select a second prompt to present to the user, the second prompt selected based on the user's language proficiency of the different parts of the user's response and intended to further test the user's one or more language skills until a determined language proficiency level for the user satisfies a predetermined threshold (Lee, [0040], “if a score of a specific voice unit is less than a threshold, a pronunciation error pattern may have occurred on the phonetic characteristic of the voice unit”; fig. 6, S650 - “Detecting pronunciation error patterns in utterance”; S660 – “Determining correction action according to pronunciation error pattern”; [0040], “corresponding correction actions are provided to the learner. In some embodiments, the voice units of the voice and the teaching materials can be displayed via the display module, and the voice units conforming to the pronunciation error pattern would be marked”; correction action(s) (such as teaching materials) can be dynamically selected based on the detected pronunciation error pattern of a voice unit (a syllable)). 

    PNG
    media_image2.png
    767
    1535
    media_image2.png
    Greyscale

Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Dunlap, by 

Dunlap further teaches a system for testing a user’s language skill (Dunlap, Abstract; fig. 14).  Dunlap teaches a step for verifying the user (Dunlap, [0059], “If the learner is new, Learning Interface Module 34 enrolls him using a process as shown in FIG. 5, by obtaining and storing his username, real name, age range, sex, teacher ID, and language choice in step 502”).   Dunlap does not explicitly disclose verify, periodically during the language assessment, that the user taking the language assessment is the user authorized for the language assessment.  

Gleim et al. (US 2017 /0039869 A1) teaches a method and system is disclosed for validating honesty of a student taking an online test (Gleim, Abstract).   Gleim further teaches verify, periodically during the language assessment, that the user taking the language assessment is the user authorized for the language assessment (Gleim, [0004]; [0005]; [0085], “in process operation 16, the system performs ongoing, or periodic, verification that the authorized user is still operating the system … process operation 16 can be used with GleimEyeCheck (discussed below) and/or GleimVoiceDetect (discussed below)”). Therefore, in view of Gleim, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/apparatus described in Dunlap, by verifying the identify of the test taker, in order to verify the identity of the test taker and protect the integrity of the test (Gleim, [0003] – [0004]). 

Re claim 15:


Re claim 16:
16. The apparatus of claim 15, wherein a predefined subset of the plurality of prompts is associated with a predefined language proficiency level (Dunlap, fig. 10, 1004, “Access prompt library”; [0098], “The two prompt choice levels in FIG. 12a is a simplistic model and multiple prompt trees can be provided for greater scaling based on the skill level score”; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison"; [0089], “Variables such as vocabularySkillLevel are stored in the database”; [0084], “Prompt Selector selects a specific prompt based on scenario variables”). 

Re claims 18 – 19:
18. The apparatus of claim 15, wherein the code is further executable by the processor to: 
present one or more baseline prompts of the plurality of prompts to the user to determine a language proficiency level of the user according to the user's responses to the baseline prompts; and 
dynamically select one or more additional prompts to present to the user based on the determined language proficiency level, the one or more additional prompts selected to diagnose the user's proficiency of one or more elements of the language (Dunlap, fig. 14 shows a feedback loop where a character prompt and anticipated leaner response set are selected based on a learner’s skill level score; pg. 8, claim 1, “means for determining a skill level of the learner based on an output from the comparing means; means for selecting a new character response based on the skill level of the learner; and, means for presenting the new character response as an audible statement from the character through the audio output means”; Abstract, “testing for skill determination”; [0088], [0092], “comprehension test scores …production test scores”; [0095] – [0098]; figs. 13A – 13C, “Speed of Speech”, “Vocabulary”, “Response Rate”). 

. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 2005/0175970 A1) in view of Lee et al. (US 2008/0306738 A1), Yu (US 2009/0258333) and Gleim et al. (US 2017/0039869 A1).
Re claim 20:
20. A computer program product comprising a computer readable storage medium having program code embodied therein, the program code readable/executable by a processor (Dunlap, Abstract; fig. 1) for:
receiving a voice response from a user in response to a first prompt, the first prompt intended to test one or more language skills of the user during a language assessment (Dunlap, fig. 10; fig. 14, “Monitor learner response”; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison. A character response is then selected based on the skill level of the learner and the character response is presented as an audible statement from the character through the audio output”; pg. 8, claim 1, “means for prompting a statement from the character audible through the audio output means; means for accepting a verbal input from the learner through the audio input means”); 
determining a level of similarity between each of the user's response and a corresponding predefined response by comparing a speech signature of the response to a speech signature for each corresponding predefined response (Dunlap, fig. 10, fig. 14, “Update learner response data”, “Calculate new skill level score”; [0093] – [0094]; [0016], “The verbal input is compared to a set of anticipated learner tracks the five most recent interaction nodes 96 and averages the results, is then used in conjunction with a weighting matrix 98 to provide a skill level score”; Abstract, “skill level matrix to provide varying levels of difficulty”; [0093], “level … i.e. beginner, intermediate or advanced”; fig. 13 shows a range of values for a skill level); 
assigning one or more scores to the response (Dunlap, fig. 10, fig. 14, “Update learner response data”, “Calculate new skill level score”; [0093] – [0094]; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison. A character response is then selected based on the skill level of the learner and the character response is presented as an audible statement from the character through the audio output”; [0086], “by creating a construct in which a learner is associated with a particular level of proficiency, which is in turn associated with vocabulary, the game can introduce scenarios using those words the user is having trouble with so that they can practice”; [0098]; pg. 8, claim 1, “means for comparing the verbal input to a set of anticipated learner responses; means for determining a skill level of the learner based on an output from the comparing means”); 
determining a language proficiency for each of different elements of speech of the user’s response (Dunlap, fig. 10, fig. 14, “Update learner response data”, “Calculate new skill level score”; [0093] – [0094]; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison. A character response is then selected based on the skill level of the learner and the character response is presented as an audible statement from the character through the audio output”; [0086], “by creating a construct in which a learner is associated with a particular level of proficiency, which is in turn associated with vocabulary, the game can introduce scenarios using those words the user is having trouble with so that they can practice”; pg. 
dynamically selecting, by the processor, a second prompt to present to the user, the second prompt selected based on the user's language proficiency (Dunlap, fig. 14 shows a feedback loop where a character prompt and anticipated leaner response set are selected based on a learner’s skill level score; pg. 8, claim 1, “means for determining a skill level of the learner based on an output from the comparing means; means for selecting a new character response based on the skill level of the learner; and, means for presenting the new character response as an audible statement from the character through the audio output means”; [0098], “This skill level then defines the selection of character prompts and anticipated responses at the next interaction node”; the skill level is used to select the next interaction node (fig. 12A - 12C show a map with nodes)).

Dunlap does not explicitly disclose determining a level of similarity between each syllable of the user’s response and a corresponding syllable of a predefined response.  Lee et al. (US 2008/0306738 A1) teaches voice processing methods and systems that score and/or correct utterances according to personified voice processing techniques (Lee, Abstract).  Lee further teaches determining a level of similarity between each syllable of the user's response and a corresponding syllable of a predefined response by comparing a speech signature for each syllable of the response to a speech signature for each corresponding syllable of the predefined response and determining a threshold range corresponding to the determined level of similarity; assigning one or more scores to each syllable of the response as a function of the threshold range corresponding to the determined level of similarity for each syllable relative to a predefined syllable threshold level (Lee, fig. 6, S630, S640; [0040], “step S630, the respective voice units of the utterances produced by the learner and that by the real teacher in the teaching materials are compared according to at least one matching algorithm to obtain a plurality of matching values … corresponding to the respective voice units P, of the utterance. Then, in step S640, the voice is scored according to the matching values and the at least one personified voice scoring algorithm”; [0026], “The voice unit may be a phoneme, or syllable”); determining a language proficiency for each of different elements of speech of the user’s response based on the one or more scores for each of the syllables of the user's response, the different elements of speech of the user's response comprising words, sentences, and/or phrases associated with a property for a language that is being tested, wherein a language proficiency for a particular part of the user's response is determined according to an aggregation of the scores for the syllables that form the particular part of the user's response (Lee, [0026], “The voice unit may be a phoneme, or syllable”; fig. 4; [0028], “the training utterances produced by the learners and the real teacher are obtained, and the scores corresponding to the respective voice units of the training utterances and the respective entire sentence of training utterances provided by the real teacher are obtained. The scores corresponding to the respective voice units … first scoring item. The scores corresponding to the respective entire sentence of training voice ...  the score corresponding to the respective entire sentence of training utterances in the k-th second scoring item. The overall scores corresponding to the respective entire sentence of training utterances is Z”); 
dynamically selecting, by the processor, a second prompt to present to the user, the second prompt selected based on the user's language proficiency of the different elements of speech of the user's response and intended to further test the elements of speech of the language being tested where the user's proficiency level does not satisfy a predetermined threshold until the determined language proficiency level for the user satisfies the predetermined threshold (Lee, [0040], “if a score of a specific voice unit is less than a threshold, a pronunciation error pattern may have occurred on the phonetic characteristic of the voice unit”; fig. 6, S650 - “Detecting pronunciation error patterns in utterance”; S660 – “Determining correction action according to pronunciation error pattern”; [0040], “corresponding correction actions are provided to the learner. In some embodiments, the voice units of the voice and the teaching materials can be displayed via the display module, and the voice units conforming to the pronunciation error pattern would be marked”; correction action(s) (such as teaching materials) can be dynamically selected based on the detected pronunciation error pattern of a voice unit (a syllable)).

Dunlap does not explicitly disclose determining, by the processor, a language proficiency for each of different elements of speech of the user's response based on the one or more scores for each of the syllables of the user's response, the different elements of speech of the user's response comprising with a grammatical property for a language that is being tested.   

Yu (US 2009/0258333) teaches systems, methods and computer program code for facilitating learning of spoken languages (Yu, Abstract).  Yu further teaches determining a language proficiency for each of different elements of speech of the user's response based on the one or more scores for each of
the syllables of the user's response, the different elements of speech of the user's response comprising words, sentences, and/or phrases associated with a grammatical property for a language that is being tested (Yu, [0014]; [0049], “The feature vectors can be combined to calculate a specific or general quantitative score of various learning aspect, such as pronunciation, fluency, or grammar correctness”; [0099]; [0110]).  Therefore, in view of Yu, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method as taught by Dunlap, by analyzing the grammar of a voice response as taught by Yu, since a captured audio data comprises of acoustic pattern features and linguistic pattern features (Yu, Abstract).   The linguistic pattern analysis system is used to identify a grammatical structure of the captured speech (Yu, [0014]).   Yu further states “… give validated feedback to the language learner on general acoustic and linguistic aspects. The abundance and accuracy gives the learner a better idea of the overall performance. Furthermore, embodiments of the invention provide rich personalized instructions based on the user's input and the speech pattern/instruction database. This includes error correction and/or alternative rephrase instructions specifically tailored for the user” (Yu, [0050]).

Dunlap further teaches a system for testing a user’s language skill (Dunlap, Abstract; fig. 14).  Dunlap teaches a step for verifying the user (Dunlap, [0059], “If the learner is new, Learning Interface Module 34 enrolls him using a process as shown in FIG. 5, by obtaining and storing his username, real name, age range, sex, teacher ID, and language choice in step 502”).   Dunlap does not explicitly disclose verify, periodically during the language assessment, that the user taking the language assessment is the user authorized for the language assessment.  

verifying, periodically during the language assessment, that the user taking the language assessment is the user authorized for the language assessment (Gleim, [0004]; [0005]; [0085], “in process operation 16, the system performs ongoing, or periodic, verification that the authorized user is still operating the system … process operation 16 can be used with GleimEyeCheck (discussed below) and/or GleimVoiceDetect (discussed below)”). Therefore, in view of Gleim, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/apparatus described in Dunlap, by verifying the identify of the test taker, in order to verify the identity of the test taker and protect the integrity of the test (Gleim, [0003] – [0004]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 2005/0175970 A1) in view of Lee et al. (US 2008/0306738 A1) and Yu (US 2009/0258333) as applied to claim 5 above, and further in view of Nielson et al. (US 2018/0108273 A1).
Re claim 22:
22. The method of claim 5, further comprising tracking the user's vocabulary by determining the frequency with which the user is able to master vocabulary words in their responses to the prompts and calculating a measurement of the word level proficiency for the user based on an accuracy with which the user gets words correct in responses to prompts.

Dunlap does not explicitly disclose tracking the user's vocabulary by determining the frequency with which the user is able to master vocabulary words in their responses to the prompts and calculating a measurement of the word level proficiency for the user based on an accuracy with which the user gets words correct in responses to prompts.  Nielson teaches an invention relates generally to computer-assisted language learning (Nielson, Abstract).  Nielson further teaches the limitation: tracking the user's vocabulary by determining the frequency with which the user is able to master vocabulary words in their responses to the prompts and calculating a measurement of the word level proficiency for the user based on an accuracy with which the user gets words correct in responses to prompts (Nielson, Abstract; [0136], . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 2005/0175970 A1) in view of Lee et al. (US 2008/0306738 A1) and Yu (US 2009/0258333) as applied to claim 3 above, and further in view of Wendt (US 2014/0342321 A1).
Re claim 4:
Dunlap discloses a method further comprising assigning the language proficiency level associated with the subset of the plurality of prompts to the user in response to determining that the user provided a successful response to a threshold an average score in the subset of the plurality of prompts (Dunlap, [0094], “the embodiment shown tracks the five most recent interaction nodes 96 and averages the results, is then used in conjunction with a weighting matrix 98 to provide a skill level score”; Abstract, “skill level matrix to provide varying levels of difficulty”; [0093], “i.e. beginner, intermediate or advanced”; a level (or skill level) inherently includes a threshold value; figs. 12A – 12C show a number of interaction nodes (number of prompts); each interaction node (prompt) includes SOS, vocab, RR score (fig. 13B); five 

Dunlap teaches a five interaction nodes are averaged with a weighting matrix (fig. 13C) to calculate the skill level score (language proficiency level) instead of assigning language proficiency level based on the successful response to a threshold number of prompts in the subset of the plurality of prompts.  Wendt teaches methods of conducting generative language training using a training corpus having a plurality of words and a plurality of stimuli (Wendt, Abstract).  Wendt teaches Dunlap’s deficiency (Wendt, [0128], “proficiency level is automatically determined using the respective indication(s). Examples of proficiency level include but are not limited to: percent correct, percent in error, and number of consecutive correct or erroneous ("streak"). In various aspects, the proficiency level is selected from the group consisting of a number correct, a percentage correct, a number incorrect, a percentage incorrect, and an average elapsed time to respond correctly. In other aspects, the proficiency level is determined using a standardized language assessment instrument”).   Therefore, in view of Wendt, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a number of correct responses as taught in Wendt instead of an average score of a number of responses (each response has a partial credit) as taught in Dunlap, since it was known in the art to assign score based on a number of question answered correctly without assigning partial credit to each response.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 2005/0175970 A1) in view of Lee et al. (US 2008/0306738 A1) and Gleim et al. (US 2017/0039869 A1) as applied to claim 16 above, and further in view of Wendt (US 2014/0342321 A1).
Re claim 17:
Dunlap discloses a method further comprising assigning the language proficiency level associated with the subset of the plurality of prompts to the user in response to determining that the user provided a successful response to a threshold an average score in the subset of the plurality of prompts (Dunlap, [0094], “the embodiment shown tracks the five most recent interaction nodes 96 and averages the results, is then used in conjunction with a weighting matrix 98 to provide a skill level score”; Abstract, “skill level varying levels of difficulty”; [0093], “i.e. beginner, intermediate or advanced”; a level (or skill level) inherently includes a threshold value; figs. 12A – 12C show a number of interaction nodes (number of prompts); each interaction node (prompt) includes SOS, vocab, RR score (fig. 13B); five interaction nodes are averaged with a weighting matrix (fig. 13C) to calculate the skill level score (language proficiency level)). 

Dunlap teaches a five interaction nodes are averaged with a weighting matrix (fig. 13C) to calculate the skill level score (language proficiency level) instead of assigning language proficiency level based on the successful response to a threshold number of prompts in the subset of the plurality of prompts.  Wendt teaches methods of conducting generative language training using a training corpus having a plurality of words and a plurality of stimuli (Wendt, Abstract).  Wendt teaches Dunlap’s deficiency (Wendt, [0128], “proficiency level is automatically determined using the respective indication(s). Examples of proficiency level include but are not limited to: percent correct, percent in error, and number of consecutive correct or erroneous ("streak"). In various aspects, the proficiency level is selected from the group consisting of a number correct, a percentage correct, a number incorrect, a percentage incorrect, and an average elapsed time to respond correctly. In other aspects, the proficiency level is determined using a standardized language assessment instrument”).   Therefore, in view of Wendt, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a number of correct responses as taught in Wendt instead of an average score of a number of responses (each response has a partial credit) as taught in Dunlap, since it was known in the art to assign score based on a number of question answered correctly without assigning partial credit to each response.

Claims 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 2005/0175970 A1) in view of Lee et al. (US 2008/0306738 A1) and Yu (US 2009/0258333) applied to claim 1 above, and further in view of Tsai et al. (US 2010/0151427 A1).
Re claims 9 - 10:
Dunlap teaches the response comprises a voice response and the one or more characteristics of the response (Dunlap, figs. 13A – 13C, “Speed of Speech”, “Vocabulary”, “Response Rate”).   Dunlap further tracks the five most recent interaction nodes 96 and averages the results, is then used in conjunction with a weighting matrix 98 to provide a skill level score”; Abstract, “skill level matrix to provide varying levels of difficulty”; [0093], “i.e. beginner, intermediate or advanced”; a level (or skill level) inherently includes a threshold value).   Dunlap does not explicitly disclose 9. The method of claim 8, further comprising determining that the user's pronunciation of the syllable is successful in response to the score assigned to the syllable satisfying a threshold syllable score.  10. The method of claim 9, further comprising: aggregating each score assigned to each syllable of the voice response; and determining that the user's pronunciation of the voice response is successful in response to the aggregated score satisfying a threshold response score. 

Tsai teaches a hierarchical scoring structure for speech-sound data is generated (Tsai, Abstract).  Tsai teaches the limitation: 9. The method of claim 1, further comprising determining that the user's pronunciation of the syllable is successful in response to the score assigned to the syllable satisfying a threshold syllable score.  10. The method of claim 9, further comprising: aggregating each score assigned to each syllable of the voice response (Tsai, fig. 3, “Syllable-level scoring”, “Phone-level Scoring”; [0025]; figs. 3 – 4B; [0023], “a student pronounces a written language and the speech-sound scoring system 110 scores sentences, words, syllables, and  phonemes of the written language to obtain corresponding scoring results of speech-sound data”; [0020], “scores for sentences, words, syllables, and phonemes can be separately generated to explain why high or low scores were generated”).   Therefore, in view of Tsai, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Dunlap, by providing the syllable-level and phone-level scores as taught by Tsai, in order to assess a speech which includes an hierarchical structures such as sentences, words, syllables, and phonemes (Tsai, [0020]). 





Response to Arguments
Applicant’s arguments, see pages 11 - 16, filed 11/24/2021, with respect to the rejection under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1 – 6 and 9 - 22 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 – 6, 9 – 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACK YIP/Primary Examiner, Art Unit 3715